Citation Nr: 1738272	
Decision Date: 09/12/17    Archive Date: 09/22/17

DOCKET NO.  13-32 216	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to an increased disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. B., Counsel



INTRODUCTION

The Veteran served on active duty from November 1967 to November 1969.  He earned two Purple Heart medals, including one with the first Oak Leaf Cluster, the Bronze Star, and the Combat Infantry Badge for his service.     

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A veteran must be afforded a thorough and contemporaneous examination when the record does not adequately reveal the current state of his disability.  Hart v. Mansfield, 21 Vet. App. 505, 508 (2007) (citing, inter alia, Green v. Derwinski, 
1 Vet. App. 121, 124 (1991)).  The record is inadequate and the need for a contemporaneous examination occurs when there is evidence (including a veteran's statements) of a possible increase in disability since the last examination.  Hart, 
21 Vet. App. at 508 (citing, inter alia, Snuffer v. Gober, 10 Vet. App. 400, 403 (1997)).  

The last VA examination of record was provided in May 2013, more than four years prior.  Since then, VA treatment records document that the Veteran is now separated from his wife, suggesting increased social impairment.  Moreover, an April 2017 VA Form 646 asserted an increase in symptoms such as memory loss, hypervigilance, paranoia, and panic attacks.  As the claim demonstrates that the Veteran's disability may have worsened since the last examination in May 2013, a new examination must be provided to assess the current severity of PTSD.  

The April 2017 VA Form 646 also requested that updated VA treatment records be obtained from the Community Based Outpatient Clinic (CBOC) in Marion, Illinois.  The last of such records in the claims file is dated in October 2016.  Therefore, all outstanding records of VA treatment, including those created since October 2016, should be obtained and associated with the claims file.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA medical records created since October 2016 and associate them with the virtual claims file.  All efforts to obtain these records must be documented in the claims file.  Such efforts should continue until they are obtained, it is reasonably certain that they do not exist, or that further efforts would be futile.

2.  Once all outstanding records have been obtained and associated with the claims file, schedule the Veteran for a VA mental health examination with an appropriate examiner to ascertain the current severity and manifestations of his service-connected PTSD.  

All relevant records should be made available to and reviewed by the examiner.  All testing and evaluation indicated should be conducted and the results of any testing should be reviewed and included prior to completion of the examination reports.  

The examiner should provide the current findings in detail regarding all symptoms associated with the service-connected disability and should opine as to their severity.  The examiner should also comment in detail on the Veteran's current level of social and occupational impairment due to his service-disability.  

Any indications that the Veteran's complaints or other symptomatology are not in accord with the objective findings on examination should be directly addressed and discussed in the examination report.

The examiner should specifically opine whether, given the Veteran's education and occupational background, his service-connected disability causes him to be unemployable, without regard to advancing age.  An explanation should be provided for why the examiner concluded that the Veteran was made unemployable or not by his disability.

3.  After completion of all requested and necessary development, the AOJ should review the record in light of the new evidence obtained.  If any benefit for which there is a perfected appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case.  Once they are afforded an opportunity to respond, the claim should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
B. T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




